Citation Nr: 1314167	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  08-14 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1972 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for right ear hearing loss (previously only the left ear hearing loss was service-connected) and assigned a noncompensable (0 percent rating) for the service-connected bilateral hearing loss.

The matter was previously before the Board in September 2012, at which time the appeal was remanded so the Veteran could be provided a Travel Board hearing.  In March 2013, at the time assigned for a hearing, the Veteran's representative made an oral presentation before the undersigned in lieu of a hearing, with the appellant's consent.  A transcript of that presentation has been associated with the Veteran's Virtual VA electronic file.  


FINDING OF FACT

Throughout the rating period, the Veteran's hearing impairment has been no worse than Level III in the right ear and Level III in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.85, Diagnostic Code 6100 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

As to the Veteran's right ear hearing loss, the appeal stems from a grant of service connection, following the reopening of a previously-denied claim.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under VCAA concerning the right ear.

As for the left ear hearing loss, in a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in December 2006.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains multiple reports of VA audiological examinations that fully address the current severity of the appellant's bilateral hearing loss disability, as well as statements from the Veteran concerning his disability and its effects on his daily life.  Further, the Veteran was provided the opportunity to participate in a Travel Board hearing, but chose to have his representative simply provide an oral presentation on his behalf.

Importantly, the Board notes that VA has not obtained the Veteran's service treatment records (STRs), which, generally, VA is obligated to retrieve.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009).  In October 1974, the National Personnel Records Center indicated that the Veteran's service treatment records had not yet been received from the Army, and referred the matter to the United States Army Reserve Components Personnel and Administrative Center.  Based on the record, no further actions were taken, and the STRs are not presently available to the Board.  Nevertheless, the Board finds that the lack of STRs in the claims file does not prejudice the Veteran in any way, and does not necessitate additional, delay-inducing efforts to retrieve them.  The RO granted service connection for left ear hearing loss in a February 1975 rating decision, without the benefit of STRs.  Subsequently, the RO denied claims for an increased rating for left ear hearing loss in September 1995 and June 1997, and in the June 1997 rating decision also denied service connection for right ear hearing loss.  Most recently, in April 2007, the RO granted service connection for right ear hearing loss, and denied a compensable rating for the bilateral disability.  Thus, the disability has been consistently evaluated without the use of service treatment records, without a suggestion from the Veteran that such records would be relevant.  In the present appeal, the Veteran's representative has noted the fact that VA has not obtained these records, but has not argued that such records are relevant to the claim.  See Statement of Accredited Representative in Appealed Case (In lieu of VA Form 646), Sept. 21, 2011.

Hearing loss is evaluated based on the mechanical application of rating criteria to the results of specified audiometric studies.  In this case, VA provided the Veteran with audiological examinations in January 2007 and June 2011, which describe the Veteran's current levels of hearing acuity, as well as the effect of that disability on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

The Board has considered the Federal Court's broad statement in Moore, as well as a subsequent decision in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Federal Circuit stated in Golz that "[t]he duty to assist is not boundless in its scope."  Golz, 590 F.3d at 1320.  There is no obligation for VA to obtain records "if no reasonable possibility exists that such assistance would aid in substantiating the claim."  Id. (quoting 38 U.S.C.A. § 5013A(a)(2)).  Specifically, in claims for disability compensation, VA must obtain service treatment records "if relevant to the claim."

Although the Court in Moore pointed out that a disability must be rated "in relation to its history", Moore, 555 F.3d at 1373 (quoting 38 C.F.R. § 4.1), the Court also acknowledged that VA's obligation to obtain service treatment records that are "relevant."  Id. at 1374.  The Board notes that relevancy of records can hinge on the nature of the disability, and that there is a significant difference between the type of disability addressed in Moore, that being a psychiatric disability which is necessarily rated based on numerous signs and symptoms that are at lease in some degree subjective, and the hearing loss disability in the present case rated based on objective findings.  The Moore Court recognized this distinction, noting that "[e]valuation of a disability in light of its history is particularly important in the context of psychiatric disorders," based on the fact that "psychiatric disorders abate and recur."  Id. at 1373 (quoting Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002)).  

The Board finds, considering the nature of the disability on appeal, that there is no reasonable possibility that any of the service treatment records, which all must date to prior to his August 1974 separation, could have any bearing on the current appeal.  Those records are thus not relevant.  See Golz, 590 F.3d at 1320.

The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no relevant outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  38 C.F.R. § 3.159(c).

Disability Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Concerning the right ear hearing loss, the Veteran is appealing from an initial rating assigned.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511- 12 (1995). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000; 2,000; 3,000; and 4,000 Hertz.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests are to be conducted without hearing aids, and the rating standards delineated in Table VI and Table VII are then applied to the test results.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86 (2012).  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that a compensable rating for the Veteran's bilateral hearing loss is not warranted at any time during the appeal.

On January 2007 audiometric testing, the Veteran's pure tone thresholds in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
25
25
25
40
28.75
LEFT
25
25
50
80
45

The Veteran's CNC speech discrimination scores were 92 percent bilaterally.  The examiner noted that the hearing impairment caused difficulty understanding conversational speech.  See Martinak, 21 Vet. App. at 455.

VA provided a second audiological examination in June 2011.  The examiner noted that the Veteran had a difficult time hearing competing conversations, and that he had trouble hearing normal conversational speech.  Id.  The Veteran's pure tone thresholds in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
45
35
45
60
46.25
LEFT
40
45
70
90
61.25

The Veteran's CNC speech discrimination scores were 82 percent in the right ear, and 84 percent in the left ear, at 80 decibels.

Applying the criteria for evaluating hearing loss to the findings of the January 2007 audiometric evaluation results in designation of Level I hearing in the right ear and Level I in the left ear, based on application of the reported findings to Tables VI and VII.  These findings warrant a noncompensable rating under 38 C.F.R. § 4.85, DC 6100.

Considering the results of the June 2011 examination, the rating criteria indicate a designation of Level III hearing for each ear.  Those findings also warrant a noncompensable rating under the applicable diagnostic code.  Id.
The results of audiometric testing obtained on each examination do not reflect pure tone thresholds meeting the definition of an exceptional pattern of hearing impairment for either ear under 38 C.F.R. § 4.86.  

The Board acknowledges that the Veteran has claimed his hearing loss is significant, and affects his ability to hear conversations.  The Board in no way discounts the difficulties that the Veteran experiences as a result of bilateral hearing loss, however, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology study of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Therefore, for the period from October 20, 2006, a compensable rating for bilateral hearing loss is not warranted.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55-57.

The Board has also considered whether the Veteran's bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's hearing loss disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  There is no suggestion that the Veteran has required periods of hospitalization or has incurred significant interference with his employment.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board has considered all of the Veteran's service-connected symptoms, including tinnitus, in reaching this conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Consequently, referral for extra-schedular consideration is not warranted.

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  The Veteran has not reported and the evidence does not otherwise reflect that he experienced any difficulties while employed due to a service-connected disability, except that he has some difficulty hearing competing conversations.  There is no evidence that he was prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


